     Case 2:16-cv-07937-JLS-AJW Document 68 Filed 02/05/19 Page 1 of 5 Page ID #:984




 1    JOSEPH H. HUNT
      Assistant Attorney General, Civil Division
 2    NICOLA T. HANNA
      United States Attorney
 3    DAVID M. HARRIS
      Assistant United States Attorney
 4    Chief, Civil Division
      DAVID K. BARRETT
 5    Assistant United States Attorney
 6    Chief, Civil Fraud Section
      ABRAHAM C. MELTZER
 7    Assistant United States Attorney
      Deputy Chief, Civil Fraud Section
 8    JOHN E. LEE (CBN 128696)
      Assistant United States Attorney
 9          300 N. Los Angeles Street, Room 7516
            Los Angeles, California 90012
10          Tel: (213) 894-3995
            Fax: (213) 894-7819
11          Email: john.lee2@usdoj.gov
      MICHAEL D. GRANSTON
12    PATRICIA L. HANOWER
      DAVID T. COHEN
13    Attorneys, Civil Division
      United States Department of Justice
14          P.O. Box 261
            Ben Franklin Station
15          Washington, D.C. 20044
16          Telephone: (202) 307-0136
            Facsimile: (202) 307-3852
17          E-mail: david.t.cohen@usdoj.gov
      Attorneys for the United States of America
18
                                UNITED STATES DISTRICT COURT
19
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
                                     WESTERN DIVISION
21
       UNITED STATES OF AMERICA; the               No. CV 13-5861 JLS (AJWx)
22     STATES of CALIFORNIA, DELAWARE,
       FLORIDA, GEORGIA, HAWAII,                   UNITED STATES OF AMERICA’S
23     ILLINOIS, INDIANA, LOUISIANA,               STATUS REPORT
       MICHIGAN, MINNESOTA, MONTANA,
24     NEVADA, NEW HAMPSHIRE, NEW
       JERSEY, NEW MEXICO, NEW YORK,
25     NORTH CAROLINA, OKLAHOMA,
26     RHODE ISLAND, TENNESSEE, TEXAS,
       and WASHINGTON; COMONWEALTHS
27     of MASSACHUSETTS and VIRGINIA,
       and the DISTRICT OF COLUMBIA ex rel.
28     MARIA GUZMAN,
                  Plaintiffs,
     Case 2:16-cv-07937-JLS-AJW Document 68 Filed 02/05/19 Page 2 of 5 Page ID #:985




 1                       v.
 2     INSYS THERAPEUTICS, INC.;
       MICHAEL BABICH, an individual; ALEC
 3     BURLAKOFF, an individual; and DOES 1
       through 15,
 4
                  Defendants.
 5
 6
       UNITED STATES OF AMERICA ex rel.           No. CV 14-3488 JLS (AJWx)
 7     JOHN DOE and ABC, LLC,
 8                Plaintiffs,
 9                       v.
10     INSYS THERAPEUTICS, INC.; ALEC
       BURLAKOFF; and MICHAEL L.
11     BABICH,
12                Defendants.
13
14
       UNITED STATES OF AMERICA ex rel.           No. CV 14-9179 JLS (AJWx)
15     TORGNY ANDERSSON,
16                Plaintiffs,
17                       v.
18     INSYS THERAPEUTICS, INC.,
19                Defendant.
20
21     UNITED STATES OF AMERICA ex rel.           No. CV 16-2956 JLS (AJWx)
       ALLISON ERICKSON and SARA
22     LUEKEN,
23                Plaintiffs,
24                       v.
25     INSYS THERAPEUTICS, INC.,
26                Defendant.
27
28
                                              2
     Case 2:16-cv-07937-JLS-AJW Document 68 Filed 02/05/19 Page 3 of 5 Page ID #:986




 1     UNITED STATES OF AMERICA ex rel.                 No. CV 16-7937 JLS (AJWx)
       JANE DOE and the States of
 2     CALIFORNIA, COLORADO,
       CONNECTICUT, DELAWARE,
 3     FLORIDA, GEORGIA, HAWAII,
       ILLINOIS, INDIANA, IOWA,
 4     LOUSIANA, MARYLAND,
       MASSACHUSETTS, MICHIGAN,
 5     MINNESOTA, MONTANA, NEVADA,
       NEW JERSEY, NEW MEXICO, NEW
 6     YORK, NORTH CAROLINA,
       OKLAHOMA, RHODE ISLAND,
 7     TENNESSEE, TEXAS, VERMONT,
       VIRGINIA, WASHINGTON, the CITY
 8     OF CHICAGO, and the DISTRICT OF
       COLUMBIA,
 9
                   Plaintiffs,
10
                          v.
11
       INSYS THERAPEUTICS, INC. and
12     LINDEN CARE LLC,
13                 Defendants.
14
15
16          Pursuant to this Court’s Order filed on May 11, 2018 (Docket No. 69), plaintiff
17    United States of America, by its attorneys, respectfully submits this status report to the
18    Court and the parties in these consolidated actions.
19          On August 9, 2018, the United States advised the Court that it and defendant Insys
20    Therapeutics, Inc. (“Insys”) had reached a tentative settlement-in-principle, that the
21    settlement-in-principle was subject to further governmental and other approvals, and that
22    the tentative agreement resolved material terms that had been the subject of ongoing
23    settlement negotiations. The United States further advised the Court that, in the
24    upcoming months, the parties, including the intervening State and other governmental
25    entities, and the relators, anticipated addressing various other related issues that were
26    necessary to fully resolve these actions.
27          Since the filing of the last Status Report, the parties have exchanged information
28    and conducted further discussions regarding these settlement issues. At this time, the
                                                    3
     Case 2:16-cv-07937-JLS-AJW Document 68 Filed 02/05/19 Page 4 of 5 Page ID #:987




 1    United States advises the Court that these discussions are currently ongoing and remain
 2    incomplete. Among other things, the parties continue to discuss and attempt to resolve
 3    various criminal, civil, and administrative issues that are necessary to complete the
 4    settlement-in-principle reached by them in August 2018.
 5          Furthermore, counsel for the United States have been advised by the Assistant
 6    United States Attorneys in the District of Massachusetts who are prosecuting the related
 7    criminal action in that district, United States v. Babich, CR 16-10343-ADB (D. Mass.
 8    filed Dec. 6, 2016), that jury trial commenced on January 28, 2019, and that,
 9    accordingly, the need for a stay of these civil actions remains in place at this time. The

10    criminal trial is against Insys’ founder and former board chairman John Kapoor and four
      other former Insys executives. 1 On November 28, 2018, former Vice President of Sales
11
      Alec Burlakoff pled guilty to one count of Racketeering. Additionally, on January 9,
12
      2019, former CEO Michael Babich pled guilty to conspiracy and mail fraud charges, and
13
      agreed to cooperate in the government’s case against Mr. Kapoor. Messrs. Burlakoff
14
      and Babich are named defendants in two of these civil qui tam False Claims Act
15
      actions.2
16
            The United States will file a further status report within 90 days or as events may
17
      make such a further report necessary or desirable.
18
19
20
21
22
23
24          1
               As publicly reported by Bloomberg News, this is “the first prosecution of a
25    pharmaceutical company chief executive tied to the national opioid epidemic.”
      https://www.bloomberg.com/news/articles/2019-01-28/insys-founder-attempts-to-shift-
26    blame-in-trial-on-underlings.
             2
               Reuters has publicly reported that, according to the government, “Babich
27    committed his crimes at Kapoor’s direction.” https://www.reuters.com/article/us-insys-
      opioids/former-insys-ceo-pleads-guilty-to-opioid-kickback-scheme-idUSKCN1P312L.
28
                                                   4
     Case 2:16-cv-07937-JLS-AJW Document 68 Filed 02/05/19 Page 5 of 5 Page ID #:988




 1                                    Respectfully submitted,
 2     Dated: February 5, 2019        JOSEPH H. HUNT
                                      Assistant Attorney General, Civil Division
 3                                    NICOLA T. HANNA
                                      United States Attorney
 4                                    DAVID M. HARRIS
                                      Chief, Civil Division
 5                                    DAVID K. BARRETT
                                      Chief, Civil Fraud Section
 6                                    ABRAHAM C. MELTZER
                                      Deputy Chief, Civil Fraud Section
 7                                    Assistant United States Attorneys
 8                                    MICHAEL D. GRANSTON
                                      PATRICIA L. HANOWER
 9                                    DAVID T. COHEN
                                      Attorneys, Civil Division
10                                    United States Department of Justice
11                                       /S/ John E. Lee
                                      _____________________________________
12                                    JOHN E. LEE
                                      Assistant United States Attorneys
13                                    Attorneys for the United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              5
